353 So. 2d 593 (1977)
David ENGEL, Appellant,
v.
The STATE of Florida, Appellee.
No. 76-2276.
District Court of Appeal of Florida, Third District.
December 6, 1977.
Rehearing Denied January 16, 1978.
*594 Bennett H. Brummer, Public Defender, and Kurt Marmar, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Anthony Musto, Asst. Atty. Gen., for appellee.
Before HAVERFIELD, NATHAN and KEHOE, JJ.
KEHOE, Judge.
Appellant, defendant below, brings this appeal contending that the trial court erred in entering a final judgment and imposing separate sentences for offenses which were facets of the same transaction. We note that the question of the propriety of the sentences imposed upon appellant was never raised in the trial court. It is a well settled principle of law that issues not raised at trial will not be reviewed on appeal. Mariani v. Schleman, 94 So. 2d 829 (Fla. 1957). This principle has been specifically applied to attempts to challenge on appeal, as appellant does here, the legality of a sentence. Jones v. State, 341 So. 2d 846 (Fla. 3d DCA 1977); and Noble v. State, 338 So. 2d 904 (Fla. 1st DCA 1976).
Based on these principles, the final judgment of conviction and sentences appealed are affirmed; however, this decision is without prejudice as to the question of the propriety of the sentences if the issue is otherwise properly raised, e.g., by Fla.R. Crim.Pro. 3.850.
Affirmed.